PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/023,798
Filing Date: 29 Jun 2018
Appellant(s): JEONG et al.



__________________
Jorge I NEGRON-GARCIA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 06/22/2021.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claim 1, Appellant stated: a. The applied references do not disclose or render obvious “receiving, from a base station, control information for configuring a power headroom (PH) report (PHR) format including a PH field and a maximum transmit power, Pcmax, field [and] transmitting, to the base station, a PHR associated with the PHR format based on the control information, the PHR including the PH and the Pcmax.”
Appellant argued: First, regarding the recited “control information for configuring a power headroom (PH) report (PHR) format,” in claimed aspects, Pcmax is information corresponding to a value selected from between Pcmax_L and Pcmax_H, and thus, the Pcmax is variable (see “selecting” element of representative claim 1, which recites “selecting a Pcmax, the Pcmax being equal to or greater than a lowest Pcmax and equal to or less than a highest Pcmax”). Furthermore, in claimed aspects, both a power headroom (PH) and the Pcmax (which is used for calculating the PH) are transmitted together when transmitting the PHR. However, as can be seen in the paragraphs of Furuskar reproduced below, Furuskar’s Pmax is a fixed value defined based on the type of the UE.
 together, the terms “format” and “report” may refer to a general arrangement/configuration in wireless communication to transmit information with respective allocated channels and time slots.  Further claim 1 does not mention the purpose of including the Pcmax in the report, rather it’s merely reported to the base station.  Further claim 1 does not mention reporting the Pcmax multiple times, as Appellant argued “there is no reason to perform transmission of Pmax to a base station every time a PHR is transmitted”.  
Appellant did not particularly argue primary reference Shin. 
Shin clearly discloses a method performed (power headroom (PH) reporting from the WTRU) ([0134] lines 10-11) by a terminal with a transceiver and a controller (“wireless transmit/receive unit (WTRU)”) ([0017] lines 1-2) in a wireless communication system with a base station (Mobile Telecommunications System) ([0007] line 2), the method comprising:
receiving, from the base station, control information for configuring a power headroom (PH) report (PHR) format including a PH field ([0152]: “The eNB may send configuration information to the WTRU as to which PH reporting format the WTRU may use”);
selecting a Pcmax, the Pcmax being equal to or greater than a lowest Pcmax and equal to or less than a highest Pcmax ([0122] Pcmax is selected by the WTRU, [0124]-[0126] table 3 for Pcmax selection);

transmitting, to the base station, a PHR associated with the PHR format based on the control information, the PHR including the PH (WTRU transmits to the eNB a PH report) ([0146]-[0148]).
Shin particularly discloses in [0152]: “The eNB may send configuration information to the WTRU as to which PH reporting format the WTRU may use”, 
in [0026]: “P.sub.CMAX(k) may be equal to P.sub.CMAX where P.sub.CMAX is the configured maximum WTRU transmitted power. For example, if the WTRU can support only a single UL CC, then P.sub.CMAX(k) may become P.sub.CMAX.”
in [0122]: “then back-off P.sub.CMAX by subtracting delta_CM from P.sub.CMAX or maximum WTRU power for the WTRU power class”, thus the “P.sub.CMAX” (P_cmax) reflects the WTRU’s maximum transmit power and/or power class which is precisely in line with Pmax of Furuskar, 
in [0122] and [0126], Shin clearly discloses the P_cmax is adjustable/selectable based on different transmission conditions to reflect the true/accurate P_cmax to meet the requirements, thus it’s desirable to report the true/accurate P_cmax to the base station (or eNB) as combining Shin and Furuskar. 
Furuskar clearly discloses in [0087]-[0090], particularly [0090]: “In formula [12] PH is the power headroom report sent from the UE 110 to the base station 108”, Pmax is also sent to the base station ([0088]), and the formula [12] is clearly based on Pmax, 
Therefore, it’s desire to report the maximum transmit power Pmax (or P_cmax) to the base station as disclosed by Furuskar, and the true/accurate P_cmax is adjustable/selectable to meet the requirements as disclosed by Shin, thus it’s desire to report the updatable true/accurate P_cmax over time for better accuracy as combining Shin and Furuskar; further because of the true/accurate P_cmax is adjustable/selectable based on transmission conditions, and P_cmax (or Pmax) directly affects the power headroom (PH), it would be obvious to report the updated true/accurate P_cmax together with the PH.     

Regarding Appellant’s argument “Second, regarding the transmission time points and reporting methods in claimed aspects, Pcmax is reported together with a PH to a base station by using a PHR in the case of reporting the PH. However, as can be seen in paragraphs [0088] of Furuskar, reproduced below with added emphasis, Furuskar’s Pmax is a value reported by a UE in the case of performing communication establishment between the UE and a base station.”
The Examiner respectfully submits that claim 1 does not mention both the PH and the Pcmax are reported together, nor the PH field is next/near to the Pcmax field in a time slot configuration or sub-frame configuration.  The claimed two fields could be separate on different channels or time frames, the term “format”/”report” is merely a type of set-up configuration.  
Shin particularly discloses in [0152]: “The eNB may send configuration information to the WTRU as to which PH reporting format the WTRU may use”; in [0122]: “then back-off P.sub.CMAX by subtracting delta_CM from P.sub.CMAX or maximum WTRU power for the WTRU power class”, thus the “P.sub.CMAX” (P_cmax) reflects the WTRU’s maximum transmit power and/or power class which is precisely in line with Pmax of Furuskar; in [0122] and [0126], Shin clearly discloses the P_cmax is adjustable/selectable based on different transmission conditions to reflect the true/accurate P_cmax to meet the requirements, thus it’s desirable to report the true/accurate P_cmax to the base station (or eNB) as combining Shin and Furuskar. 
Furuskar clearly discloses in figure 3 step 301 and [0090]: “In formula [12] PH is the power headroom report sent from the UE 110 to the base station 108”, Pmax is also sent to the base station ([0088]), and the formula [12] is clearly based on Pmax, thus the Pmax contributes to the power headroom report sent from the UE 110 to the base station 108. 
Therefore, it’s desire to report the maximum transmit power Pmax (or P_cmax) to the base station as disclosed by Furuskar, and the true/accurate P_cmax is adjustable/selectable to meet the requirements as disclosed by Shin, thus it’s desire to report the updatable true/accurate P_cmax over time for better accuracy as combining Shin and Furuskar; further because of the true/accurate P_cmax is adjustable/selectable based on transmission conditions, and P_cmax (or Pmax) directly affects the power headroom (PH), it would be obvious to report the updated true/accurate P_cmax together with the PH.       

“Third, regarding Furuskar’s Pmax relative to the recited Pcmax, the Pmax of Furuskar is a value used by a base station in the process of calculating P* (estimated transmission power) and PH* (estimated power headroom)”.   
The Examiner respectfully submits that claim 1 does not mention both the PH and the Pcmax are transmitted together; claim 1 does not mention the purpose of including the Pcmax in the report, rather it’s merely reported to the base station; and claim 1 does not mention actual transmission of the UE relating to PH or Pcmax.  
In Furuskar: [0088], [0090], figure 3 step 301, and figure 5 step 502 which comprises steps 502a and 502b, Furuskar clearly discloses the Pmax is used in formula [12] and PH of formula [12] is the power headroom report sent from the UE 110 to the base station 108, and PH* is PH according to [0090] and Fig. 3 step 301.  
Furuskar discloses in [0084] and [0085], P* is calculated based on actual transmission on the channel, and in [0087] and [0088], the Pmax is the maximum transmission power/limit of the UE for actual transmission, since PH*=Pmax-P*, PH* is variable and used for scheduling next actual transmission ([0063]).   
Further when considering only a single CC ([0026] of Shin), Equation [12] of Furuskar ([0088]) is clearly in line with Equation 24 or 25 in [0146]-[0148] of Shin, and the P_cmax is equivalent to Pmax.  In both Shin ([0134], [0135], [0143]) and Furuskar ([0063]), the PH is used for scheduling next actual transmission.  
Shin ([0122] and [0126]) clearly discloses the P_cmax is adjustable/selectable based on different transmission conditions to reflect the true/accurate P_cmax to meet Shin and Furuskar. 
Therefore, it’s desire to report the maximum transmit power Pmax (or P_cmax) to the base station as disclosed by Furuskar, and the true/accurate P_cmax is adjustable/selectable to meet the requirements as disclosed by Shin, thus it’s desire to report the updatable true/accurate P_cmax over time for better accuracy as combining Shin and Furuskar; further because of the true/accurate P_cmax is adjustable/selectable based on transmission conditions, and P_cmax (or Pmax) directly affects the power headroom (PH), it would be obvious to report the updated true/accurate P_cmax together with the PH.       

Regarding Appellant’s argument “b. Examiner’s “Response to Arguments” remarks do not remedy the above-identified deficiencies of Shin and Furuskar”. 
The Examiner respectfully submits that claim 1 mentions no detail of Pcmax, rather merely reciting Pcmax. 
In Furuskar: [0088], [0090], figure 3 step 301, and figure 5 step 502 which comprises steps 502a and 502b, Furuskar clearly discloses the Pmax is used in formula [12] and PH of formula [12] is the power headroom report sent from the UE 110 to the base station 108, and PH* is PH according to [0090] and Fig. 3 step 301.  
Furuskar discloses in [0084] and [0085], P* is calculated based on actual transmission on the channel, and in [0087] and [0088], the Pmax is the maximum transmission power/limit of the UE for actual transmission, since PH*=Pmax-P*, PH* is variable and used for scheduling next actual transmission ([0063]).   
Shin), Equation [12] of Furuskar ([0088]) is clearly in line with Equation 24 or 25 in [0146]-[0148] of Shin, and the P_cmax is equivalent to Pmax.  In both Shin ([0134], [0135], [0143]) and Furuskar ([0063]), the PH is used for scheduling next actual transmission.  
Shin ([0122] and [0126]) clearly discloses the P_cmax is adjustable/selectable based on different transmission conditions to reflect the true/accurate P_cmax to meet the requirements, thus it’s desirable to report the true/accurate P_cmax to the base station (or eNB) as combining Shin and Furuskar. 
Therefore, it’s desire to report the maximum transmit power Pmax (or P_cmax) to the base station as disclosed by Furuskar, and the true/accurate P_cmax is adjustable/selectable to meet the requirements as disclosed by Shin, thus it’s desire to report the updatable true/accurate P_cmax over time for better accuracy as combining Shin and Furuskar; further because of the true/accurate P_cmax is adjustable/selectable based on transmission conditions, and P_cmax (or Pmax) directly affects the power headroom (PH), it would be obvious to report the updated true/accurate P_cmax together with the PH.       

Regarding claims 7, 13 and 19, Appellant argued claims 7, 13 and 19 recite similar features as claim 1, thus they are patentable for similar reasons.
The Examiner respectfully submits that claims 13 and 19 recite a method performed by a base station and the base station, which are different from claims 1 and 7.  Nevertheless, Appellant admitted claims 7, 13 and 19 recited the similar features as 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RUI M HU/Examiner, Art Unit 2643                                                                                                                                                                                                        
Conferees:
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.